Title: To George Washington from John Tyler, 21 December 1781
From: Tyler, John
To: Washington, George


                        
                            Sir;
                            Virginia, Richmond December 21st 1781
                        
                        In obedience to the command of the House of Delegates, I have the honour of inclosing to you a vote of
                            thanks, which, with my sincere approbation I beg your Excellency’s acceptance of. I am your Excellency’s Most obedient
                            Hble Servt
                        
                            Jno. Tyler S.H.D.

                        
                     Enclosure
                                                
                            
                                Monday the 17th of December 1781
                            
                            His Excellency General Washington in his command of the allied Army at York having given fresh Proofs of
                                his Courage, good Conduct, and indefatigable Zeal for the public Service in which he hath so gloriously persevered
                                during the whole course of the War, and the decisive and compleat success of the allied Arms over the Enemy commanded
                                by Earl Cornwallis, is an Event interesting to America and productive of signal Good to this Commonwealth.
                            Resolved therefore unanimously that the Thanks of this House be presented to his Excellency for his late
                                glorious Services at York Town; and that he be assured the conspicuous Merit and exalted Virtue which his Character
                                uniformly exhibits will ever excite the warmest Love and Gratitude of his Country men.
                            
                                Jno: Tyler, S.H.D.
                                Attest John Beckley C.H.D.

                            
                        
                        
                    